Appellant was convicted in the District Court of Bastrop County of the unlawful transportation of intoxicating liquor, and his punishment fixed at one year in the penitentiary. *Page 141 
There is no question under the facts but that appellant was guilty of carrying on a public road a bottle of whisky. Upon analysis it was found to contain 40 per cent of alcohol and its intoxicating quality was testified to by persons who tasted and examined same. The indictment contained two counts, one charging the transportation of intoxicating liquor and the other the transportation of liquor containing more than one per cent of alcohol by volume. The court submitted both counts to the jury and a general verdict was rendered finding the appellant guilty as charged in the indictment. The judgment of the court was that appellant was guilty under the second count in the indictment.
The refusal of a special charge instructing the jury that unless they found from the evidence that the liquor was transported for the purposes of sale or commercial purposes, that appellant should be acquitted, was properly refused, as was likewise a request for a peremptory instruction.
There is a bill of exceptions to the overruling of a motion in arrest of judgment. The matters presented in the motion in arrest of judgment if available should have been presentedin limine. They relate to complaints of the formation of the grand jury and of the petit jury and are directed at the law under which the prosecution was conducted, and at the refusal of said law to permit the appellant to have a suspended sentence.
Finding no error in the record, the judgment of the trial court will be affirmed.
Affirmed.